department of the treasury internal_revenue_service washington d c contact person identification_number telephone number employer_identification_number se t eo ra t tax_exempt_and_government_entities_division number release date date date vil legend insurance_company receiver state date date date date dear we have considered your ruling_request dated date requesting a determination that insurance_company will not suffer any adverse federal tax consequences under sec_501 of the internal_revenue_code hereafter code with regard to receiver's final distributions to creditors and the closing of the receivership estate you represent that insurance_company is an insolvent insurance_company being liquidated under the supervision and control of the court appointed statutory receiver as of date insurance_company was recognized by the service as an insurance_company described in sec_501 of the code and therefore exempt from federal_income_tax you represent that insurance_company was never a life_insurance_company within the meaning of sec_816 of the code insurance_company was incorporated as a property and casualty insurance_company and at all times transacted business exclusively as a property and casualty insurer on date the state court placed insurance_company in receivership due to its financial condition you represent that during this period in which insurance_company was under the control of the court appointed statutory receiver it only administered insurance claims and did not issue any insurance contracts on date the state court found that insurance_company was insolvent and ordered receiver to liquidate insurance_company by court order dated date the state court approved receiver’s recommendations as to creditors’ claims amounts due and priorities of payment presently all assets of insurance_company have been liquidated and all creditor claims have been paid but for the final distribution of the remaining assets the record indicates that receiver has held off making a final distribution of the receivership estate pending a determination from the service that said final distribution will not result in federal tax_liability under c of the code you have requested a ruling that insurance_company will not suffer any adverse federal tax consequences under sec_501 of the code with regard to receiver's final distributions to creditors and the closing of the receivership estate under sec_501 of the code an organization described in sec_501 is exempt from federal_income_tax under sec_501 of the code an insurance_company other than a life_insurance_company was tax-exempt if its net written premiums or if greater its direct written premiums did not exceed dollar_figure under the pension funding equity act of p l hereafter act sec_501 of the code was amended by section of the act which became effective for taxable years beginning after date specifically the act amended sec_501 of the code to provide for continued tax-exemption of a insurance_companies as defined in sec_816 other than life insurers including inter-insurers and reciprocal underwriters if - i i the gross_receipts for the taxable_year do not exceed dollar_figure and ii more than percent of such gross_receipts consist of premiums under section e of the act a special transition rule was established with respect to certain insurance_companies in receivership or liquidation section e provides that in the case of a company or association which a for the taxable_year which includes date meets the requirements of sec_501 of the internal_revenue_code_of_1986 as in effect for the last taxable_year beginning before january is in a receivership liquidation or similar proceeding under the supervision of a state court the amendments made by this section shall apply to taxable years beginning after the earlier of the date such proceeding ends or date and b on april the issue to be determined is whether insurance_company meets the new requirements under sec_501 of the code as amended by the act and qualifies for recognition of exemption for any period you represent that insurance_company is an insurance_company as defined in sec_816 of the code other than a life_insurance_company you further represent that from date insurance_company was in receivership and did not issue any insurance contracts or collect any premiums because more than percent of insurance company's gross_receipts did not consist of premiums insurance_company does not meet the new requirements of sec_501 as amended by the act for its taxable years beginning after date because insurance_company does not meet sec_501 of the code the second issue to be determined is whether insurance_company meets the requirements of the transition rule under section e a and b of the act the transition rule applies to insurance_companies in receivership or liquidation and permits them to qualify for tax exemption the determination of whether an insurance_company qualifies under the transition rule is a two-step process the first step under the two-step transition rule is to determine whether for the taxable_year which includes date insurance_company meets the requirements of sec_501 of the code as in effect for the last taxable_year beginning before date see section e a of the act in order to meet the statutory language of sec_501 of the code as in effect before date insurance_company must be an insurance_company other than life insurer and its net written premiums or if greater direct written premiums must not exceed dollar_figure pursuant to the record insurance_company was at all times a property and casualty insurer and not a life insurer you represent that on date which is prior to date insurance_company went into receivership and subsequently thereafter went into liquidation with insurance_company not having any net or direct written premiums exceeding dollar_figure therefore insurance_company satisfies section e a of the act the first step of the two-step transition rule under section e of the act the second step under the two-step transition rule is to determine whether on date insurance_company was in receivership liquidation or a similar proceeding under the supervision of a state court see section e b of the act you represent that on date insurance_company was placed in receivership by state court and had remained in receivership up to and including date therefore insurance_company satisfies section e b of the act the second and last step of the two-step transition rule under section e of the act insurance_company has established that it meets both requirements of section e of the act and as a result insurance_company qualifies for the transition rule for companies in receivership or liquidation under the act therefore the act's amendments to sec_501 of the code do not apply to insurance_company until taxable years beginning after the earlier of the date insurance company's liquidation ends or date accordingly insurance_company continues to qualify as exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 until the applicable_date in the transitional rule that is date in addition to certain clarifications being made the requirements for qualification as an insurance_company under c of the code as amended by section of the act have changed insurance_company and receiver may rely on this ruling only during the period in which the transition rule for companies in receivership or liquidation is in effect under section e this ruling is based on the understanding that there will be no material changes in the facts and representations upon which it is based except as we have ruled herein we express no opinion as to the tax consequences of the transactions under other sections of the code and income_tax regulations this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the facts as they were presented and on the understanding that there will be no material changes in these facts this ruling does not address the applicability of any section of the code or regulations to the facts submitted other than with respect to the sections described because it could help resolved questions concerning your federal_income_tax status this ruling should be kept in your permanent records if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter in accordance with the power_of_attorney currently on file with the internal_revenue_service we are sending a copy of this letter to your authorized representative sincerely robert c harper jr manager exempt_organizations technical group enclosure notice
